Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 1 of 9                     PageID 201




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


    ALICIA MATTHEWS,                              )
                                                  )
          Plaintiff,                              )
                                                  )        No. 2:20-cv-02128-TLP-tmp
    v.                                            )
                                                  )        JURY DEMAND
    FEDEX EXPRESS,                                )
                                                  )
         Defendant.                               )


                 ORDER ADOPTING REPORT AND RECOMMENDATION


         The Magistrate Court issued a Report and Recommendation (“R&R”) recommending that

the Court grant Defendant FedEx Express’s motion to dismiss Plaintiff Alicia Matthew’s

complaint for failure to state a claim. (ECF No. 32.) Plaintiff objected to the R&R 1 (ECF No.

35), and Defendant responded to Plaintiff’s objections. (ECF No. 36.) For the reasons below,

the Court OVERRULES Plaintiff’s objections and ADOPTS the R&R. The Court therefore

GRANTS Defendant’s motion to dismiss (ECF No. 20) and DISMISSES Plaintiff’s claims

WITH PREJUDICE.

                         THE REPORT AND RECOMMENDATION

I.       Case History

         In the R&R, the Magistrate Court thoroughly outlined the history of this matter. (See

ECF No. 32.) Here are the facts. Plaintiff sued pro se under Title VII, bringing retaliation and

hostile work environment claims against Defendant. (ECF No. 19 at PageID 66.)


1
 Plaintiff moves for an extension of time to respond to the R&R. (ECF No. 33.) The Court
GRANTS the motion and finds that she timely responded.
Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 2 of 9                        PageID 202




         Plaintiff sued Defendant for employment discrimination in 2005 but continued to work

there. (Id.) She now claims that Defendant retaliated against her because of that lawsuit, a

protected activity. (Id.) The retaliatory conduct occurred in 2019 when Plaintiff applied for a

voluntary buy-out (“VBO”). 2 (Id. at PageID 66–67.) Defendant denied her application for a

VBO package but granted one for another employee in Plaintiff’s department, Ms. Dawson. (Id.)

Plaintiff claims that Defendant should have given her the VBO package instead, because she had

more seniority than Ms. Dawson. (Id. at PageID 67.) And so, she suggests that Defendant gave

Ms. Dawson the VBO package instead of her because Ms. Dawson had never sued Defendant for

employment discrimination. (Id.)

         Plaintiff also alleges that she began experiencing a hostile work environment in 2013

after Defendant moved her to the records department. (Id. at PageID 68.) She claims that a co-

worker “filed a false work violence complaint against” her; her manager, Mr. Casillo, gave her a

write-up for canceling a meeting; and Mr. Casillo allowed several “techs” to yell at her about her

work. (Id.)

         She further alleges that “an incident of workplace violence” occurred when she applied

for a lateral position under a different manager in 2015. (Id. at PageID 68–69.) Defendant gave

the job to another employee, even though Plaintiff allegedly had more experience and education.

(Id.) After applying for this position, Mr. Casillo “yelled at plaintiff at the top of his voice,” and

when she tried to leave her desk, Mr. Casillo “reached at plaintiff and said that plaintiff better not

leave.” (Id. at PageID 69.) Mr. Casillo also placed a letter in her file even though she did

nothing wrong. (Id.) She then alleges that “[w]hile there are other incidents of yelling and

workplace violence, the hostile environment and abuse continued.” (Id.)



2
    A VBO is a type of severance package. (ECF No. 32 at PageID 165.)
                                                  2
Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 3 of 9                        PageID 203




         The next incident Plaintiff mentions occurred in April 2019. Plaintiff asked Mr. Casillo

if she could adjust her workload because some co-workers were looking for work. (Id.) Mr.

Casillo smirked at her and refused to help. (Id.) A few days later, Plaintiff fell down the stairs

before coming to work and injured her hands and wrist. (ECF No. 19-1 at Page ID 85.) But

when she tried to contact Mr. Casillo about her salary and pay while on short-term disability, he

never responded to her calls. (ECF No. 19 at PageID 69.)

         Upon returning to work, Plaintiff discovered that, rather than divide her work between

other members of the records department, Defendant had brought in an employee from another

department to cover her desk. (Id. at PageID 70.) Plaintiff claims that she could not continue to

work if the “fleets were not managed properly.” (Id.) And so, she resigned from her

employment with Defendant in August 2019. (Id.) A few months later, Plaintiff filed a charge

of discrimination with the EEOC. (ECF No. 19 at PageID 66.)

II.      The Magistrate Court’s Analysis

         The Magistrate Court explained that, to state a claim for retaliation under Title VII, a

plaintiff must allege that “(1) he acted in a manner protected by Title VII; (2) the defendant knew

of this exercise of protected activity; (3) the defendant subsequently took an adverse action

against him; and (4) the adverse action had a causal connection to the protected activity.” Hood

v. City of Memphis Pub. Works Div., No. 17-2869-SHM-dkv, 2018 WL 2387102, at *5 (W.D.

Tenn. Jan. 8, 2018) (citing Morris v. Oldham Cnty. Fiscal Ct., 201 F.3d 784, 792 (6th Cir.

2000)). And protected activity includes “making a charge, testifying, assisting, or participating

in an ‘investigation, proceeding, or hearing’ under Title VII.” Id. (quoting 42 U.S.C. § 2000e-

3(a)).




                                                   3
Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 4 of 9                      PageID 204




       Plaintiff alleges that she engaged in protected activity by (1) suing Defendant for

employment discrimination in 2005, and (2) filing a charge with the EEOC in November 2019.

(ECF No. 19 at PageID 66.) But the Magistrate Court found that Plaintiff failed to allege a

causal connection between Defendant’s conduct and any protected activity. (ECF No. 32 at

PageID 170.) First, the Magistrate Court found that the November 2019 EEOC charge “cannot

serve as the basis for Matthews’s retaliation claim because the retaliatory conduct she alleges—

being denied the VBO—occurred on April 22, 2019, well before she filed the EEOC charge.”

(Id.) And second, the Magistrate Court found that Plaintiff failed to establish a causal link

between her 2005 lawsuit and the VBO denial, because “[t]he temporal gap between Matthews’

protected activity and the challenged conduct spans fourteen years.” 3 (Id. at PageID 171); see

Terry v. Memphis Hous. Auth., 422 F. Supp. 2d 917, 923 (W.D. Tenn. 2006) (collecting cases).

This means that, because “the challenged conduct is simply too far removed” from Plaintiff’s

protected activity, she failed to establish an inference of causation. (Id.)

       As to Plaintiff’s Title VII hostile work environment claim, the Magistrate Court found

that Plaintiff failed to exhaust her administrative remedies because she did not include a hostile

work environment claim in her EEOC charge. (Id. at PageID 172); see Russ v. Memphis Light

Gas & Water Div., 720 F. App’x 229, 236 (6th Cir. 2017) (“To exhaust, an employee must file a

charge of discrimination with the EEOC that includes all claims the employee intends to bring in

district court.”) The Magistrate Court further found that a hostile work environment claim was

not reasonably related to Plaintiff’s charge either, because the allegations in her charge focused




3
 Plaintiff argued that the temporal gap was shorter because the court did not dismiss her
employment discrimination suit until 2009. But the Magistrate Court noted that, “[e]ven if the
Court were to accept Matthews’ argument, the gap in time still spans ten years.” (ECF No. 32 at
PageID 171.)
                                                  4
Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 5 of 9                       PageID 205




on a single event of alleged retaliation—the VBO denial. (Id. at PageID 173); see Russ, 720 F.

App’x at 238; Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 362 (6th Cir. 2010).

       The rule of thumb is this, “for a hostile-work-environment claim to be reasonably related

to or grow out of an employee’s charge, the charge must allege more than isolated discrete acts

of discrimination.” Russ, 720 F. App’x at 238. “[A] plaintiff must present evidence of

harassment that ‘unreasonably interferes with his work performance and creates an objectively

intimidating, hostile, or offensive work environment.’” See Younis, 610 F.3d at 362

(quoting Grace v. USCAR, 521 F.3d 655, 678 (6th Cir. 2008) (alterations adopted)). “Because

this standard requires an employer’s discriminatory conduct to be pervasive, allegations in an

EEOC charge of only an isolated and discrete act or acts are insufficient to provide notice of—

and thus to exhaust administrative remedies for—such a claim.” Russ, 720 F. App'x at 238.

       What is more, even if Plaintiff exhausted her administrative remedies, the Magistrate

Court found that she still failed to state a claim for relief. (Id. at PageID 173.) This is because

Plaintiff’s amended complaint does not allege that she is a member of a protected group. (Id. at

PageID 174); see Howard v. Bd. of Educ. of Memphis City Schs., 70 F. App’x 272, 281 (6th Cir.

2003) (citing Farmer v. Cleveland Pub. Power, 295 F.3d 593, 604–05 (6th Cir. 2002), abrogated

on other grounds by White v. Columbus Metro. Hous. Auth., 429 F.3d 232, 240 (6th Cir. 2005))

(finding that a plaintiff bringing a Title VII hostile work environment claim must be a member of

a protected group). As a result, the Magistrate Court recommended that this Court grant

Defendant’s motion to dismiss. (ECF No. 32 at PageID 175.)

                                          DISPOSITION

       The Court has to review de novo “any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b)(3). After this review process, the Court “may



                                                  5
Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 6 of 9                       PageID 206




accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id. A district court need not articulate all the

reasons it rejects a party’s objections. Tuggle v. Seabold, 806 F.2d 87, 92 (6th Cir. 1986).

       And a party objecting to the R&R must do so with enough specificity “to enable the

district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995) (citing Howard v. Sec’y of Health & Human Servs., 932 F.2d 505,

509 (6th Cir. 1991)). “A general objection that does not identify specific issues from the

magistrate’s report . . . is not permitted because it renders the recommendations of the

magistrate useless, duplicates the efforts of the magistrate, and wastes judicial economy.”

Hastings v. Shelby Cnty. Gov’t, No. 2:17-cv-02687-SHL-cgc, 2019 WL 3782198, at *1 (W.D.

Tenn. Aug. 12, 2019) (citations omitted); see also Howard, 932 F.2d at 509 (finding that a

general objection to the entirety of a Magistrate Court’s report “has the same effects as would a

failure to object”). Also a party cannot “raise at the district court stage new arguments or issues

that were not presented to the magistrate [court]” absent compelling reasons. Murr v. United

States, 200 F.3d 895, 902 n.1 (6th Cir. 2000).

       Plaintiff here objected to the R&R. (ECF No. 35.) But her objection is general and

identifies no specific issues. Indeed, Plaintiff only references the Magistrate Court’s R&R once,

stating that she “object[s] to the dismissal because plaintiff has stated a claim which relief can be

granted.” (ECF No. 35 at PageID 180.) And rather than discuss the Magistrate Court’s decision,

Plaintiff spends the rest of her objection restating the facts of her amended complaint and adding

new factual allegations. (Id. at PageID 180–88.) She also adds references to the Americans with

Disabilities Act (“ADA”) and restates the legal standards for a motion to dismiss and for alleging




                                                  6
Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 7 of 9                       PageID 207




a Title VII claim. (Id. at PageID 188–92.) In the end, Plaintiff’s objection does not address why

the Magistrate Court recommended dismissal or why she objects to that conclusion .

        “The filing of vague, general, or conclusory objections does not meet the requirement of

specific objections and is tantamount to a complete failure to object.” Slater v. Potter, 28 F.

App’x 512, 513 (6th Cir. 2002) (citing Miller, 50 F.3d at 380). Plaintiff is, in effect, asking this

Court to review de novo every matter involved in the R&R, without regard to specific issues or

concerns. As in Slater this is equivalent to a failure to object to the R&R.

       The district court need not review de novo all aspects of an R&R when the party fails to

object properly to it. To do so would duplicate the efforts of the Magistrate Court and render

such R&R useless. Hastings, 2019 WL 3782198, at *1. As a result, the Court finds Plaintiff has

not properly objected to the Magistrate Court’s findings. And because Plaintiff has failed to

object properly to the R&R, the Court need only satisfy itself that there is no clear error on the

face of the record to accept the recommendation. Fed. R. Civ. P. 72(b) advisory committee

notes. Having reviewed the R&R and the record here, the Court finds no clear error on the face

of the record.

       What is more, Plaintiff did not allege an ADA claim in her complaint or her response to

Defendant’s motion to dismiss. (ECF Nos. 19 & 25.) Because Plaintiff’s amended complaint

did not allege a claim under the ADA, and because she did not properly put the issue before the

Magistrate Court, the Court considers it a new contention and an inappropriate consideration

here. 4 See Murr, 200 F.3d at 902 n.1.




4
  The Magistrate Court noted that, even if Plaintiff had asserted a hostile work environment
claim under the ADA, the amended complaint failed to state a claim because she does not allege
that Defendant harassed her based on her disability. (See ECF No. 32 at PageID 174 n.4.) The
Court agrees.
                                                  7
Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 8 of 9                        PageID 208




          That said, having reviewed the record and the R&R, the Court agrees with the Magistrate

Court’s assessment. Plaintiff fails to allege a causal connection between her 2005 lawsuit and

the VBO denial. Plaintiff filed that lawsuit in 2005, and the court dismissed it in 2009. (See

ECF 25 at PageID 115.) So, at best, ten years passed between the protected activity and the

adverse action here. That is too long to show a causal connection. 5 See Terry, 422 F. Supp. 2d

at 923.

          Plaintiff also failed to exhaust her administrative remedies for her hostile work

environment claim. To allege a hostile work environment claim, a plaintiff “must present

evidence of harassment that unreasonably interferes with his work performance and creates an

objectively intimidating, hostile, or offensive work environment.” Younis, 610 F.3d at 362

(internal quotations & alteration omitted). And the Sixth Circuit has found that an EEOC filing

that “cited only discrete acts of alleged discrimination” failed to meet this standard. Id.

          As the Magistrate Court explained, the allegations in Plaintiff’s EEOC charge only relate

to Defendant denying her VBO request. (See ECF No. 9 at PageID 18.) Plaintiff also includes

in her EEOC charge that, after she filed a charge in 2005, she “made additional protected

complaints of discrimination and harassment.” (Id.) But this was not enough to put the EEOC

on notice of her hostile work environment claim.

          If a plaintiff wants to recover for claims that she omitted from the EEOC charge, the

omitted claims must relate to or arise from those claims that Plaintiff did include in the charge.

Russ, 720 F. App’x at 236. “The claim must grow out of the [EEOC’s] investigation or the facts



5
  In her objection to the Magistrate Court’s order, Plaintiff claims that Defendant also retaliated
against her by not paying her the correct salary while she was on disability leave. (ECF No. 35
at PageID 182.) But she cannot establish a causal connection here, either, because Plaintiff took
this disability leave ten years after her 2005 lawsuit.


                                                   8
Case 2:20-cv-02128-TLP-tmp Document 37 Filed 02/02/21 Page 9 of 9                        PageID 209




alleged in the charge must be sufficiently related to the claim such that those facts would prompt

an investigation of the claim.” Jones v. Sumser Ret. Vill., 209 F.3d 851, 853 (6th Cir. 2000).

And here, the Court finds that Plaintiff’s generalized statement about making complaints of

discrimination and harassment would not have prompted the EEOC to investigate a hostile work

environment claim or put Defendant on notice of that allegation. Plus, even if Plaintiff

exhausted her administrative remedies, her amended complaint does not allege that Defendant

discriminated against her on the basis of race, color, religion, sex, or national origin. 6 See Russ,

720 F. App’x at 236–37 (“Title VII only protects against discrimination on the basis of certain

traits, namely race, color, religion, sex, or national origin” (internal quotations omitted)).

       All in all, the Magistrate Court’s R&R contained no clear errors, and even reviewing the

report de novo, the Court agrees with all of the Magistrate Court’s findings.

                                          CONCLUSION

       For all the above reasons, the Court OVERRULES Plaintiff’s objections (ECF No. 35),

and ADOPTS the R&R (ECF No. 32). The Court therefore GRANTS Defendant’s motion to

dismiss (ECF No. 20) and DISMISSES WITH PREJUDICE Plaintiff’s claims.

       SO ORDERED, this 2nd day of February, 2021.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




6
  Plaintiff’s objection to the Magistrate Court’s order adds several new allegations of harassment.
But none of these new allegations establish that Defendant harassed her based on her protected
status. In fact, her only reference to a protected status is when she claims that Defendant’s
employees harassed her “based upon the employee’s protected status, such as race.” (ECF No.
35 at PageID 185.) But this vague and general allegation is the first time Defendant mentions
her race at all. The Court therefore finds that Plaintiff has not established that Defendant’s
employees harassed her because of her membership in a protected group.
                                                  9
